Case 1:18-cv-02139-DML-TWP Document 53 Filed 06/01/20 Page 1 of 1 PageID #: 420




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION

 JANSSEN ASKEW,                                     )
                                                    )
                              Plaintiff,            )
                                                    )
                         v.                         )    No. 1:18-cv-02139-DML-TWP
                                                    )
 WAL-MART STORES INC.,                              )
                                                    )
                              Defendant.            )


                                            Judgment

       The court, having this day granted the defendant's motion for summary

 judgment on all of the plaintiff's claims, hereby enters judgment in favor of the

 defendant and against the plaintiff in this case.

       So ORDERED.
                                           ____________________________________
        Date: 6/1/2020
                                              Debra McVicker Lynch
                                              United States Magistrate Judge
                                              Southern District of Indiana



 Distribution:
 All ECF-registered counsel of record via email generated by the court’s ECF system


 Service via first-class U.S. Mail on:
 JANSSEN ASKEW
 P.O. Box 310911
 Miami, FL 33231
